Citation Nr: 1121701	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran served on active military service from October 1968 to September 1972.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the Veteran's claim for entitlement to service connection for an anxiety disorder.

In May 2008 the Board remanded the claim for further development.  Following the completed development, the Board, in a January 2010 decision, denied the claim for entitlement to service connection for generalized anxiety disorder.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2011 joint motion for remand, the Veteran and the Secretary of VA (parties) determined the Board had failed to ensure that VA had satisfied its duty to assist the Veteran in the development of his claim.  That same month, the Court granted the joint motion.  The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties found that VA had failed to obtain Dr. Charles R. Morgan's treatment records.  Specifically, VA had attempted to obtain these records on two occasions directly from Dr. Morgan in July 2005 and again in September 2005.  See July 2005 and September 2005 letters.  The address used in both letters is the same address shown in Dr. Morgan's letters.  The treatment records were not received.  In September 2005, VA had informed the Veteran that Dr. Morgan had not submitted the treatment records.  The Veteran responded that he would ask Dr. Morgan to submit the records.  See September 2005 response.  The records were not submitted.

In May 2009 and July 2009, VA received letters from Dr. Morgan; however, he did not provide copies of his treatment records pertaining to the Veteran.  The parties determined that VA should have made a follow-up request to Dr. Morgan for the treatment records pertaining to the Veteran based upon the provisions of 38 C.F.R. § 3.159(c)(1) (2010).  Thus, in compliance with the joint motion, VA will make another request to Dr. Morgan to obtain the treatment records from 1994 to the present.  

As an aside, it seems surprising that Dr. Morgan would write six letters on the Veteran's behalf in April 2009, July 2009, and as recently as April 2011 (the Board notes that Dr. Morgan sent the same April 2009 letter on three, separate occasions (the latter two letters were not photo copies of the first letter, as Dr. Morgan's original signature shows up on all three letters) and yet not submit the treatment records pertaining to the Veteran.  VA had specifically asked Dr. Morgan on two occasions for the records, and, according the Veteran's September 2005 response, he was going to ask Dr. Morgan to reply to VA's previous requests.  Thus, Dr. Morgan was asked on three occasions for his treatment records.  One would think that since the Veteran had specifically sought remand of his claim from the Court due to VA's failure to obtain Dr. Morgan's records, he would have submitted the records himself or would have made more of an effort to get Dr. Morgan to submit the records.  Rather, he had Dr. Morgan write another letter on his behalf in April 2011 (after the joint motion) without submitting any treatment records.

When necessary evidence cannot be obtained in any other reasonable way, the appellant, or his or her representative, may move that a subpoena be issued to compel the attendance of witnesses residing within 100 miles of the place where a hearing on appeal is to be held and/or to compel the production of tangible evidence (emphasis added).  A subpoena will not be issued to compel the attendance of Department of Veterans Affairs adjudicatory personnel.
(b) Contents of motion for subpoena.  The motion for a subpoena must be in writing, must clearly show the name and address of each witness to be subpoenaed, must clearly identify all documentary or other tangible evidence to be produced, and must explain why the attendance of the witness and/or the production of the tangible evidence cannot be obtained without a subpoena.
(c) Where filed.  Motions for a subpoena must be filed with the Director, Management and Administration (01E), Board of Veterans' Appeals, 810 Vermont Avenue, NW, Washington, DC 20420.  
38 C.F.R. § 38 C.F.R. § 20.711 (2010)

The parties also stated that the Board should consider whether a new medical examination and opinion was warranted.  When VA provided the Veteran with an examination in February 2009 and obtained a subsequent addendum in May 2009, it does not appear that the VA examiner had an opportunity to review the April 2009 letter from Dr. Morgan.  Because the examiner did not have an opportunity to review the April 2009 letter and the July 2009 and April 2011 letters submitted by Dr. Morgan, the Board will request that another examination be conducted.

Lastly, the Board notes that the Veteran has made inconsistent statements during the appeal, which has damaged his credibility.  For example, in the August 2005 VA examination report, the examiner wrote the following, in part:

[The Veteran] states he cannot relate any specific symptoms to his service in the Navy.  He does recall being anxious about going up ladders or being off in a Bosun's chair, when in the Navy, but he was always able to deal with it and never sought any help.

(Bold added.)

In the February 2009 VA examination report, the examiner wrote:

[The Veteran] reports he cannot relate any specific symptoms to his service in the Navy.  He did recall being anxious going up on ladders or being in a bos[u]n's mate chair while in the Navy.  The [V]eteran reports he never sought help.

(Bold added.)

Thus, during the appeal period, the Veteran specifically denied being treated for anxiety while in service on two, different occasions.  This is entirely consistent with what the service treatment records show (no documentation of anxiety or use of anxiety medication).  However, in a July 2009 statement, the Veteran wrote that his service treatment records "should show that I was on anxiety medication during my stay in Charlestown, Ma[ssachusetts,] aboard the USS Constitution.  It should also show that I was treated at San Diego Facility as well." 

The Board has read through every page of the Veteran's service treatment records.  The records show the Veteran complained of fatigue and being tired, but the records are silent for complaints of anxiety or the Veteran being prescribed anxiety medication.  

As fact finder, the Board concludes that the Veteran was not treated in service for anxiety nor prescribed anxiety medication.  This conclusion is not based solely on the lack of evidence of such in the service treatment records, but also (and more importantly) on the Veteran's own report of no in-service treatment for anxiety at two, different VA examinations, conducted four years apart.  The Board accords these admissions high probative value because such statements are essentially statements against interest in a claim for service connection, which statements tend to be credible.  Cf. generally Federal Rule of Evidence 804(b)(3) (addressing statements against interest as a hearsay exception); see also Del Rosario v. Peake, 22 Vet. App. 399, 408 (2009) ("[T]he logic of Rule 804(b)(3) of the Federal Rules of Evidence governing statements against interest appears to weigh in favor of the Board's reliance on such statements.").  Additionally, the Veteran's admissions at the VA examinations are entirely consistent with what the service treatment records show, which gives more credence to his admissions.  

Thus, the Veteran's subsequent July 2009 allegation of in-service treatment with anxiety medication is accorded no probative value and is rejected.  This conclusion is within the Board's authority.  The examiner will be instructed to reject this allegation by the Veteran.  As a result of the Veteran's inconsistent statements on such an important issue of his claim (in-service treatment), his entire credibility has been called into question.

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek permission from the Veteran to obtain Dr. Charles R. Morgan's treatment records from 1994 to the present and then write to Dr. Morgan and request the treatment records from 1994 to the present.  The RO should inform the Veteran that Dr. Morgan's treatment records may be subpoenaed by the Board of Veterans' Appeals at the Veteran's request pursuant to 38 C.F.R. § 20.711 (2010); however, the Veteran must specifically request the Board to subpoena the records, following the guidelines noted above (The Board does not have the authority to do such without a request by the Veteran or his representative).

2.  The RO should wait until it either (i) receives Dr. Morgan's treatment records or (ii) allows sufficient time for the receipt of Dr. Morgan's treatment records before scheduling the Veteran for a VA examination.

3.  The RO should then schedule the Veteran for a VA mental disorders examination with either a psychologist or a psychiatrist to determine the etiology of any acquired psychiatric disorder(s).  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  

The examiner is informed of the following: (i) the service treatment records are in a manila envelope and have been put in chronological order; (ii) Dr. Charles Morgan, a psychologist, has written three letters regarding the diagnoses and etiology of the Veteran's psychiatric disorder, which records are tabbed in green on the left side of the claims file; (iii) the Veteran underwent two VA examinations in September 2005 and February 2009 with an addendum in May 2009, which records are tabbed in yellow on the left side of the claims file; and (iv) VA has attempted to obtain treatment records from Dr. Morgan pertaining to the Veteran, and those records may also be in the claims file.  While the Board has listed these records, it requests you review the entire claims file.  A notation to the effect that the examiner reviewed the claims file and the remand should be included in the examination report.  The examiner should be informed that any allegation by the Veteran in person or in written form that he was on anxiety medication in service is to be rejected.  However, it finds the Veteran's report of history regarding his anxiety as described in the September 2005 and February 2009 VA examination reports very credible.

Based on a review of the claims file and the clinical findings of the examination, the examiner should specifically identify/diagnosis the Veteran's current acquired psychiatric disorder(s), if found, and opine as to whether any such current psychiatric disorder(s) at least as likely as not (e.g., a 50 percent or greater likelihood) had its onset in service or is otherwise etiologically related to his period of service.  A complete rationale must be given for all opinions expressed, which includes upon what medical principles, medical studies, and facts in the record the opinion is based.  If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  After completion of the above and any additional development deemed necessary, the claim for entitlement to service connection for an acquired psychiatric disorder should be reviewed.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

